Dismissed and Memorandum Opinion filed August 5, 2004








Dismissed and Memorandum Opinion filed August 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00511-CV
____________
 
IN THE
INTEREST OF 
O.N.C. a/k/a N., a/k/a UNKNOWN
FEMALE,
 and D.M.C. CHILDREN
 

 
On Appeal from the 313th District
Court
Harris County,
Texas
Trial Court Cause No.
03-03606J
 

 
M E M O R A N D U M   O
P I N I O N
Appellant, Alma Isabel Aguilar, a/k/a Rosa Garcia, a/k/a Rosa
Miriam Garcia, a/k/a Juanita Rojas, a/k/a Unknown Mother, appeals an order
terminating her parental rights signed May 3, 2004.  Appellant filed an Affidavit of Indigence
with her notice of appeal.  After a
hearing, the trial court overruled appellant=s request for a free appellate record
and appointment of counsel based upon her claim of indigence.  See Tex.
Fam. Code Ann. ' 263.405(d)(2) (Vernon 2002). 
The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.  




On July 15, 2004, notification was transmitted to all parties
of this court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response, and the record
has not been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 5, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.